Case 3:14-cv-00852-REP-AWA-BMK Document 336-1 Filed 01/04/19 Page 1 of 9 PageID#
                                   10884




                   EXHIBIT A
Case 3:14-cv-00852-REP-AWA-BMK Document 336-1 Filed 01/04/19 Page 2 of 9 PageID#
                                          10885
     Racial Density Maps Comparing the 2011 Enacted Plan and the Special Master’s Plan




                                          1
Case 3:14-cv-00852-REP-AWA-BMK Document 336-1 Filed 01/04/19 Page 3 of 9 PageID#
                                          10886
     Racial Density Maps Comparing the 2011 Enacted Plan and the Special Master’s Plan




                                          2
Case 3:14-cv-00852-REP-AWA-BMK Document 336-1 Filed 01/04/19 Page 4 of 9 PageID#
                                          10887
     Racial Density Maps Comparing the 2011 Enacted Plan and the Special Master’s Plan




                                          3
Case 3:14-cv-00852-REP-AWA-BMK Document 336-1 Filed 01/04/19 Page 5 of 9 PageID#
                                          10888
     Racial Density Maps Comparing the 2011 Enacted Plan and the Special Master’s Plan




                                          4
Case 3:14-cv-00852-REP-AWA-BMK Document 336-1 Filed 01/04/19 Page 6 of 9 PageID#
                                          10889
     Racial Density Maps Comparing the 2011 Enacted Plan and the Special Master’s Plan




                                          5
Case 3:14-cv-00852-REP-AWA-BMK Document 336-1 Filed 01/04/19 Page 7 of 9 PageID#
                                          10890
     Racial Density Maps Comparing the 2011 Enacted Plan and the Special Master’s Plan




                                          6
Case 3:14-cv-00852-REP-AWA-BMK Document 336-1 Filed 01/04/19 Page 8 of 9 PageID#
                                          10891
     Racial Density Maps Comparing the 2011 Enacted Plan and the Special Master’s Plan




                                          7
Case 3:14-cv-00852-REP-AWA-BMK Document 336-1 Filed 01/04/19 Page 9 of 9 PageID#
                                          10892
     Racial Density Maps Comparing the 2011 Enacted Plan and the Special Master’s Plan




                                          8
